Appeal by an employer and the insurance carrier from an award of compensation made to claimant by the Workmen’s Compensation Board. The board found the claimant contracted pulmonary tuberculosis, as an occupational disease, while working as a registered nurse in St. Mary’s Hospital of Troy, New York. Claimant became employed in the hospital mentioned on January 13, 1948, where she became disabled on account of a tubercular infection. When she entered this employment she was subjected to a physical examination which included an X ray of her chest. This X ray was completely negative and showed no signs of any tubercular infection. A subsequent X ray taken on May 17, 1948, disclosed a massive pleural effusion which indicated a tubercular infection. There was powerful and almost incontrovertible proof that she contracted the disease between the dates mentioned. The query remained whether she became infected through contacts with patients in the hospital. There is some evidence that she attended patients in the hospital who were later found to be suffering from tuberculosis. She could recall the names of but *915two of such patients. Appellants argue that her attendance upon the two patients that she named could not possibly be responsible for her own infection but this argument is at variance with the opinion of the impartial specialist who was called to testify. There is also other medical testimony in the record which connects claimant’s tubercular condition with her employment. On the whole record we cannot say as a matter of law that there is no substantial evidence to sustain the award. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.